[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             August 25, 2006
                               No. 05-12491
                                                          THOMAS K. KAHN
                              __________                        CLERK


                   D. C. Docket No. 03-20025-CV-CMA

EMILIO AMAYA, JR., as Personal
Representative of the Estate
of Emilio Amaya, Sr.,

                                                     Plaintiff-Appellant,

                                  versus

MIAMI-DADE COUNTY FLORIDA, a
Political Subdivision of the
State of Florida,
PUBLIC HEALTH TRUST OF DADE COUNTY,

                                                     Defendants-Appellees.



                Appeal from the United States District Court
                    for the Southern District of Florida


                            (August 25, 2006)

Before TJOFLAT, CARNES and HILL, Circuit Judges.

PER CURIAM:
         In this case, plaintiff, the personal representative of the Estate of Emilio

Amaya, Sr., claims that the medical staff assigned to Turner Guilford Knight

("TGK"), a Miami-Dade County correctional facility, were deliberately indifferent

to his decedent’s serious medical needs while his decedent was an inmate at TGK,

in violation of the Eighth and Fourteenth Amendments of the United States

Constitution, and that such deliberate indifference caused his decedent’s death.

He seeks damages against the County and its Public Health Trust (which was

responsible for providing medical care for TGK inmates) under 42 U.S.C. § 1983

on the ground that the medical staff, in failing to attend to the decedent’s serious

medical needs, were acting pursuant to the defendants’ customs and practices.

         The defendants denied plaintiff’s allegations, and the case came on for trial

before a jury. At the close of the evidence, the district court granted the

defendants judgment as a matter of law, concluding that there was no evidentiary

basis for a reasonable jury to find that the defendants maintained the custom and

practice alleged. Plaintiff appealed the judgment, and we heard oral argument.

Having heard argument of counsel and considered the record before the jury, we

agree with the district court that the evidence failed to establish that the medical

staff acted pursuant to a custom and practice of the County and its Public Health

Trust.


         AFFIRMED.


                                             2